242 F.3d 996 (11th Cir. 2001)
MICHAEL W. BASS Plaintiff-Appellant,v.BOARD OF COUNTY COMMISSIONERS,  Orange County, Florida, Defendant-Appellee.
No. 99-10579D.C. Docket No. 97-00308-CIV-ORL-18A
UNITED STATES COURT OF APPEALS,ELEVENTH CIRCUIT.
Feb. 21, 2001

[Copyrighted Material Omitted]
Appeal from the United States District Court for the Middle District of Florida
Before BLACK, CARNES and KRAVITCH, Circuit Judges.
CARNES, Circuit Judge:


1
Michael W. Bass appeals the district court's order granting summary judgment to  the Board of County Commissioners of Orange County in his lawsuit claiming race  discrimination in violation of Title VII and the Equal Protection Clause, as  well as retaliation in violation of Title VII. For the reasons set forth below,  we reverse and remand for a jury trial on his race discrimination and  retaliation claims.

I. BACKGROUND
A. Facts

2
In August 1995, the Orange County Fire and Rescue Division (the "Division" or  "Fire and Rescue Division") began a reorganization of its workforce as a result  of a $9 million budget shortfall. A number of positions were eliminated,  including all four Training Captain positions, one of which was held by Michael  Bass, the white male plaintiff in this case. Like the other three people  employed in that position, Bass received a layoff notice in September 1995.


3
The four Captain-level positions that were eliminated were replaced with three  Lieutenant-level Training Instructor positions. Bass applied for one of those  three positions. In order to become a Training Instructor, the County specified  that a person must have "two years training instructor or closely related work  experience" and "must possess and maintain a valid Florida Department of  Education Teacher's Certificate or obtain [one] within 18 months of employment."  Bass' qualifications exceeded those minimums. Moreover, according to Frank  Montes de Oca, who was Chief in Charge of Training at the Division, as a  training instructor Bass "was an excellent employee who constantly received good  or outstanding evaluations." He was first or second in seniority among  instructors, and, under terms of the union contract, should have been the last  or next to last to be laid off in the event of a reduction in force.


4
All qualified persons, including those who had been laid off, were allowed to  apply for the three Training Instructor positions. The Fire and Rescue Division  used a Performance Based Interview system to select candidates for various  positions, including the Training Instructor positions. In that type of  interview, candidates are asked pre-selected questions to test their responses  to hypothetical situations they may face on the job. The candidates are expected  to respond by explaining what they have done in similar situations.


5
A three-member panel interviewed Bass and twelve other applicants for the three  Training Instructor positions. The members of the interview panel were Charles  Middleton (black male), Ray Valle (Hispanic male), and Betty Meeks (black  female). At the time of the reorganization, Middleton was the Acting Assistant  Department Manager in charge of Administration and had supervisory  responsibility over the Division's Training Instructors. He was also a member of  the Progressive Firefighters Association, an advocacy organization for black  firefighters, and he was known to support affirmative action and a promotional  "fast track" for minorities.


6
Middleton testified that he selected Meeks and Valle for the interview panel and  that, in doing so, he "[t]ried to select people who had little or no involvement  with the training function" so that they would have had nothing at stake in the  Division's reorganization. Meeks was employed in the County's Human Resources  Department, and admits that she had no knowledge beyond that of a lay person  concerning the position of fire department training instructor. She was also  known to be a supporter of affirmative action. Although Valle was employed by  the Division, he worked as an information technology specialist and had no  training in firefighting. Nothing in the record indicates Valle's views on  affirmative action. Therefore, with the possible exception of Middleton,1 none  of the panel members was a certified firefighter in Florida, nor had any panel  member held a Training Instructor position.


7
Not only did the panel members lack experience as Training Instructors, none of  them was given any training or guidelines (other than general training  concerning interview skills) to help them evaluate which candidates were best  qualified for the positions. Remarkably, none of them received any job  description showing the duties of a Training Instructor. Nor did any of them  receive the interview questions until just before the start of the interviews.


8
They were not told to take notes of the interviews, and none of them did.


9
Mitch Floyd, who was Chief of the Fire and Rescue Division from 1989 until April  1995, stated in his affidavit that the County had adopted the interview process  "to create some leeway to allow us to promote minority candidates." He stated  under oath that the interview score was not supposed to be determinative, but  was meant to be only one of several factors, including education, experience,  and diversity (i.e., race and gender) that were to be considered. The County's  written policy specifically stated that scores were not to be totaled and that  the interview was only one component to be considered. Similarly, Tom Preston  (not related to one of the candidates, Henry Preston), who developed the  interview process for the Training Instructor position, stated that the  interview scores were not intended to be determinative. The interviews for the  Training Instructor positions took place in October 1995. After the panel  finished interviewing all the candidates, the panel members combined their  individual scores for each candidate and then ranked the candidates based on  their aggregate interview scores. The panel ranked Bass ninth out of the  thirteen applicants. Middleton and Valle testified that Bass did not answer the  questions that were asked and did not interview as well as expected considering  his experience as a training officer. (Meeks was not questioned about Bass  interview performance during her deposition.) Contrary to the written policy and  all the testimony about how the interview results were to be used, selections  for the Training Instructor position were made solely on the basis of the  interview scores.2 Because Bass received a low score on the interview, the panel  did not choose him for one of the three Training Instructor positions. Instead,  the panel chose three of the applicants whom it had given higher interview  scores: a black male and two white females.


10
Henry Preston, the black candidate selected for one of the three Training  Instructor positions, did not even meet the minimum qualifications for the  position. His resume reflected that he had no experience as a Training  Instructor and only two years of experience as a firefighter, even though one of  the minimum requirements for a Training Instructor position was "two (2) years  training instructor or closely related work experience." Moreover, Preston  misrepresented his qualifications both on his general employment application and  on his Training Instructor application. Although Preston represented on those  documents that he attended the University of Central Florida for three years as  an accounting major and earned 94 credits there, he had never attended that  university. Preston testified in his deposition that the County's Human  Resources Department knew he had "exaggerated" his educational credits.  Initially he had submitted an application which truthfully showed he lacked the  necessary qualifications, but someone from Human Resources told him that his  application needed to be changed before it would be accepted. Taking the  suggestion, Preston submitted a second application, and this one falsely stated  he had attended the University of Central Florida. It was only on the basis of  that lie about his qualifications, a lie he testified the County had encouraged,  that Henry Preston was judged to be qualified for a Training Instructor  position.


11
After being denied a Training Instructor position for which he was indisputably  qualified, Bass was given the choice of being demoted to engineer/paramedic or  being laid-off. He took the demotion. In October 1995, Bass filed a union  grievance challenging his demotion and removal from training duties. On November  17, 1995, while his grievance was pending, Bass complained to the Division Chief  James Moody that Henry Preston lacked the necessary qualifications for the  Training Instructor position. Bass recorded the events in his diary writing as  follows:


12
Met with Moody. . . . Advised him that Preston, Reed and Kucik did not have an  A.S. degree, only high school degree and Reed had a GED and Preston did not  qualify for training position. Witnessed by Wertz and Angel Gonzales. Moody  advised me that the County will continue to promote based on color and that I  should file legal action against the County.


13
(emphasis added).


14
In December 1995, the County settled Bass' union grievance without a hearing by  reassigning him to be a fourth Training Instructor. Bass was given the job  title, rank, and pay of a Training Instructor, but he was not assigned to a  district and was not permitted to perform the duties of a Training Instructor.  Before the reorganization, there were four Training Instructors, each holding  the rank of Captain, assigned to cover five battalions. After the  reorganization, there were three Training Instructors, each holding the rank of  Lieutenant, assigned to cover three districts (as the battalions were renamed).  One Training Instructor was assigned to each of the three districts. As a  result, when the Division finally made Bass a Training Instructor he was the  fourth one, and there was no vacant district to assign him.


15
In December 1995, on his first day as a Training Instructor, Bass was assigned  to clean out a warehouse - work ordinarily done by inmates supplied by the  Department of Corrections. Between December 1995 and April 1996, Bass had no  routine work assignments, performed custodial and clerical duties, and usually  was supervised by personnel who were less senior than he. Middleton, who was in  charge of the Training Instructors, and Chief Smith ordered Bass not to record  on his work logs the custodial and clerical work he was performing.


16
Bass' non-custodial assignments included working with the Division's Emergency  Medical Services unit, working on the Community Health Care Initiative, teaching  CPR for Head-start day care workers, and assisting other Training Instructors in  developing training programs. Bass was not permitted to earn overtime pay,  on-call pay, riding-out-of-classification pay, or adjunct teaching pay, all of  which were available to the other Training Instructors. Although he previously  had been permitted to teach numerous outside courses, such as a SWAT team  tactical rope course offered at various law enforcement agencies, in his  position as Training Instructor Bass was denied all opportunities to teach  outside courses. He also was required to take tests in order to retain his  paramedic pay, while the three other training instructors were not.


17
In January 1997, Bass was transferred out of the Training Bureau without even  being told of the transfer. He learned of the transfer upon returning from  vacation and discovering that his paycheck was no longer available in the  Training Bureau and that he was no longer on that bureau's payroll. From January  until April of 1997, Bass did not know where he had been transferred or to whom  he was to report. In April 1997, he was told to report for work in a  non-budgeted position that was not covered by the union contract. After the  union complained, Bass was allowed to keep his Training Instructor title, and he  was given a temporary assignment under Chief Weagraff in Quality Assurance. In  the spring of 1998, one of the three budgeted Training Instructor positions  became available, but it was not given to Bass. In fact, it was never filled. At  least as late as February 1999, Bass was still temporarily assigned to Chief  Weagraff.

B. Procedural History

18
Bass filed a ten-count complaint against the County on March 31, 1997. The  complaint contained race discrimination claims under Title VI of the Civil  Rights Act of 1964, 42 U.S.C.  2000d, et seq.; Title VII of the Civil Rights  Act of 1964, 42 U.S.C.  2000e, et seq.; 42 U.S.C.  1981; 42 U.S.C.  1983; the  Equal Protection Clause of the Fourteenth Amendment to the United States  Constitution; and the Florida Civil Rights Act of 1992, Fla. Stat. chs.  760.01-760.11. The complaint also contained retaliation claims under Title VII;  42 U.S.C.  1981; the Florida Civil Rights Act of 1992, Fla. Stat. chs.  760.01-760.11; and the First Amendment to the United States Constitution; and a  claim under Florida's veterans' preference statutes, Fla. Stat.  295.07 &  295.085.3


19
The County moved for summary judgment. With respect to the race discrimination  claims, the County proffered as its reason for not giving Bass one of the  Training Instructor positions his poor performance on the Performance Based  Interview. With respect to Bass' retaliation claims, the County argued that Bass  could not establish a prima facie case of retaliation, and that even if he  could, he could not refute the County's asserted legitimate reason for its  actions - he was not given Training Instructor duties because there was not an  open district. The district court entered an order granting summary judgment to  the County as to all counts in the complaint.

II. STANDARD OF REVIEW

20
We review a district court's grant of summary judgment de novo, using the same  legal standard employed by the district court. See, e.g., Fitzpatrick v. City of  Atlanta, 2 F.3d 1112, 1117 (11th Cir. 1993). "Summary judgment is appropriate if  the record shows no genuine issue of material fact and that the moving party is  entitled to judgment as a matter of law. When deciding whether summary judgment  is appropriate, all evidence and reasonable factual inferences drawn therefrom  are reviewed in a light most favorable to the non-moving party." Witter v. Delta  Air Lines, Inc., 138 F.3d 1366, 1369 (11th Cir. 1998) (citation and quotations  omitted).

III. DISCUSSION
A. RACE DISCRIMINATION CLAIMS

21
In his complaint, Bass alleges that the County discriminated against him based  on his race (non-Hispanic, white) in violation of Title VII,  1981,  1983, the  Equal Protection Clause of the Fourteenth Amendment, and the Florida Civil  Rights Act. Sometimes this type of claim, where a white employee alleges to be  the victim of discrimination, is referred to as a "reverse discrimination"  claim. Whatever the rhetorical effect of that phrase in the ongoing public  debate over affirmative action may be, it has no place in the legal analysis of  the alleged governmental action before us. Discrimination is discrimination no  matter what the race, color, religion, sex, or national origin of the victim.  See McDonald v. Sante Fe Trail Transp. Co., 427 U.S. 273, 280, 96 S. Ct. 2574,  2579 (1976) (holding that Title VII prohibits discrimination against whites as  well as non-whites). Our Constitution does not distinguish between races and  neither do we. See Plessy v. Ferguson, 163 U.S. 537, 559, 16 S. Ct. 1138, 1146  (1896) (Harlan, J., dissenting) ("Our constitution is color-blind, and neither  knows nor tolerates classes among citizens. In respect of civil rights, all  citizens are equal before the law."). As Justice Scalia has observed, "In the  eyes of government, we are just one race here. It is American." Adarand  Constructors, Inc. v. Pena, 515 U.S. 200, 239, 115 S. Ct. 2097, 2119 (1995)  (concurring opinion); see also Regents of Univ. of Cal. v. Bakke, 438 U.S. 265,  289-90, 98 S. Ct. 2733, 2748 (1978) (Powell, J., plurality opinion) ("The  guarantee of equal protection cannot mean one thing when applied to one  individual and something else when applied to a person of another color."). Racial discrimination against whites is just as repugnant to constitutionally  protected values of equality as racial discrimination against blacks. Therefore,  we will treat Bass' Title VII and Equal Protection Clause discrimination claims  as discrimination claims, not as "reverse discrimination" claims, and we will  analyze his claims exactly as we would any racial discrimination claim.


22
Although the analyses for Bass' Title VII and Equal Protection claims are  closely related, the Supreme Court has recognized that it "do[es] not regard as  identical the constraints of Title VII and the Federal Constitution." Johnson v.  Transportation Agency, Santa Clara County, Calif., 480 U.S. 616, 632, 107 S. Ct.  1442, 1452 (1987). In addressing the interplay between Title VII and  1983, we  recently concluded that Congress intended to make available separate,  non-exclusive causes of actions and remedies under these provisions, and held  that a plaintiff may bring a claim under one provision without asserting a claim  under the other. Thigpen v. Bibb County, Sheriff's Dep't, 223 F.3d 1231, 1237-39  (11th Cir. 2000). Because claims under Title VII and the Equal Protection Clause  are distinct and the Supreme Court has instructed us that different standards  are applicable to them, we will address these claims separately.

1. Title VII Framework

23
Title VII makes it an unlawful employment practice for an employer "to fail or  refuse to hire or to discharge any individual, or otherwise discriminate against  any individual with respect to his compensation, terms, conditions, or  privileges of employment, because of such individual's race, color, religion,  sex, or national origin." 42 U.S.C.  2000e-2(a). Bass alleges that the County  violated Title VII by refusing to hire him for the Training Instructor position  because he is a non-Hispanic, white person.


24
A plaintiff may establish a Title VII claim through the introduction of direct  evidence of discrimination or through circumstantial evidence that creates an  inference of discrimination. To evaluate Title VII claims based on  circumstantial evidence, we use the familiar framework established in McDonnell  Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973), and Texas  Department of Community Affairs v. Burdine, 450 U.S. 248, 101 S. Ct. 1089  (1981). See Combs v. Plantation Patterns, 106 F.3d 1519, 1527-28 (11th Cir.  1997). Under this framework, the plaintiff must first establish a prima facie  case of discrimination. See Combs, 106 F.3d at 1527-28 (citations omitted). In  order to establish a prima facie case of race discrimination under Title VII,  the plaintiff must show that: (1) he was qualified and applied for the position;  (2) he was rejected despite his qualifications; and (3) other equally or less  qualified employees who are not members of his race were hired. See Taylor v.  Runyan, 175 F.3d 861, 866 (11th Cir. 1999) (citing Wu v. Thomas, 847 F.2d 1480,  1483 (11th Cir.1988)). Once the plaintiff has made out a prima facie case of  discrimination, the employer must articulate some legitimate, non-discriminatory  reason for the employee's rejection. See Wu, 847 F.2d at 1483-84. If the  employer meets this burden of production, the plaintiff then must establish that  each of the defendant's proffered reasons for hiring someone of a different race  is pretextual. See id.


25
"[I]n cases of discrimination proven by direct evidence, it is incorrect to rely  on the McDonnell Douglas test because, while circumstantial evidence is used to  create an inference of discrimination under McDonnell Douglas, no such inference  is required in the case of direct evidence." Taylor, 175 F.3d at 867 n.2; Evans  v. McLain of Georgia, Inc., 131 F.3d 957, 962 (11th Cir. 1997) ("[O]nce a  plaintiff produces direct evidence of a discriminatory motive, and the trier of  facts accepts this testimony the ultimate issue of discrimination is proved."  (citation and internal quotation omitted)); Trotter v. Board of Trustees of the  Univ. of Ala., 91 F.3d 1449, 1453 (11th Cir.1996) ("When there is direct  evidence that discrimination was a motivating factor in the challenged  employment decision, the appropriate analysis is different from that employed in  a case where only circumstantial evidence is available."). The defendant's  burden when refuting direct evidence of discrimination is one of persuasion and  not merely production. See Hill v. Metropolitan Atlanta Rapid Transit Auth., 841  F.2d 1533, 1539 (11th Cir. 1988). Bass attempts to prove his Title VII claim  with both direct and circumstantial evidence of discrimination.


26
In this case, the County has not disputed that Bass established a prima facie  case of discrimination under the McDonnell Douglas framework. Therefore, for  purposes of summary judgment, we assume that Bass is in a protected class, was  qualified to become a Training Instructor, applied for the position, was  rejected despite his qualifications and was rejected in favor of another less  qualified employee of a different race. The dispute in this case concerns  whether Bass has also presented direct evidence of discrimination, and, if not,  whether he has put forth sufficient circumstantial evidence that the County's  proffered non-discriminatory reason for its actions (i.e., Bass' poor  performance during his interview) was pretextual. We now turn to these disputed  issues.


27
2. Title VII Direct Evidence Contention Based on Chief Moody's Statements


28
First, Bass contends that a statement made to him by Chief Moody - the chief of  the Fire and Rescue Division at the time of the decision not to offer Bass one  of the Training Instructor positions during the 1995 reorganization -  constitutes direct evidence of discrimination. Bass testified that he confronted  Chief Moody about the promotion of employees who lacked the necessary  qualifications for the Training Instructor position, and Moody responded that  the County would continue to promote based on color. We agree with the district  court that this statement does not rise to the level of direct evidence of  discrimination by the Division.


29
Direct evidence of discrimination is "evidence which, if believed, would prove  the existence of a fact [in issue] without inference or presumption." Earley v.  Champion Int'l Corp., 907 F.2d 1077, 1081 (11th Cir. 1990) (citation and  emphasis omitted). "[O]nly the most blatant remarks, whose intent could be  nothing other than to discriminate on the basis of [race] . . . constitute  direct evidence of discrimination." Damon v. Fleming Supermarkets of Fla., Inc.,  196 F.3d 1354, 1358 (11th Cir. 1999) (citations omitted). "For statements of  discriminatory intent to constitute direct evidence of discrimination, they must  be made by a person involved in the challenged decision." Trotter v. Bd. of  Trustees, 91 F.3d 1449, 1453-54 (11th Cir. 1996). "[R]emarks by  non-decisionmakers or remarks unrelated to the decisionmaking process itself are  not direct evidence of discrimination." Standard v. A.B.E.L. Servs., Inc., 161  F.3d 1318, 1330 (11th Cir. 1998).


30
Bass argues that Chief Moody's statement - made close in time to the decision to  offer the Training Instructor positions to other candidates and against the  backdrop of the County's affirmative action plans - constitutes direct evidence  of discrimination. However, Bass presented no evidence showing that Moody was a  decisionmaker or involved in the selection of the Training Instructors. Although  Bass attaches significance to the fact that Moody was the chief at the time of  the decision, the fact remains that Moody was not a member of the interview  panel and was not involved in the selection process. Only statements by the  persons involved in the decisionmaking process, here the interview panel  members, could constitute direct evidence of discrimination. Therefore, although  Moody's statements may provide significant circumstantial support for Bass'  claims, they do not constitute direct evidence of discrimination. See Standard,  161 F.3d at 1330.


31
3. Circumstantial Evidence Supporting the Title VII Claim


32
Even though Chief Moody's statements are not direct evidence of discrimination,  we believe that Bass has put forth ample circumstantial evidence of  discrimination to permit his Title VII,  1981 and Florida Civil Rights Act  claims to go to a jury. In addition, for the reasons explained in section 4,  infra, we find that the County's affirmative action plans, when viewed in light  of the circumstantial evidence which would allow a reasonable jury to conclude  that the Division was acting pursuant to those plans, do constitute direct  evidence of racial discrimination against Bass. Therefore, we conclude that the  district court erred in entering summary judgment against Bass' Title VII race  discrimination claims.


33
It is undisputed that Bass established a prima facie case of race discrimination  under the McDonnell Douglas framework. Consequently, a presumption of  discrimination arose and the burden shifted to the County to proffer a  legitimate, nondiscriminatory reason for not hiring Bass. See Combs, 106 F. 3d  at 1527-28. To meet that burden of production, the County proffered one reason,  a subjective one, for not hiring Bass for a Training Instructor position. The  County claimed that Bass did not score as well on his interview (purportedly the  only selection criterion used) as the other candidates selected for the  position.


34
This Court recently reaffirmed that a subjective reason for an employer's action  - such as poor interview performance - can be as legitimate as any other reason.  See Chapman v. AI Transport, 229 F. 3d 1012, 1033 (11th Cir. 2000) (en banc). An  interview is frequently necessary to assess qualities that are particularly  important in supervisory or professional positions. Id. at 1033. This is because  "[t]raits such as common sense, good judgment, originality, ambition, loyalty,  and tact often must be assessed primarily in a subjective fashion." Id. at 1034  (internal marks and citations omitted). However, in order for a subjective  reason to constitute a legally sufficient, legitimate, nondiscriminatory reason,  the defendant must articulate "a clear and reasonably specific factual basis  upon which it based its subjective opinion." Id.; see also Burdine, 450 U.S. at  258, 101 S. Ct. at 1096 ("[T]he defendant's explanation of its legitimate  reasons must be clear and reasonably specific" so that "the plaintiff be  afforded a `full and fair opportunity' to demonstrate pretext.").


35
Although the proffered reason, Bass' poor interview, was subjective, the County  offered explanations of why the interview panel, the decisionmakers, arrived at  that subjective conclusion. Valle stated that Bass "did not interview anywhere  near as well as [he] expected him to" and observed that Bass "didn't answer the  questions that [the interviewers] were asking." Middleton opined that Bass  "could have presented himself better" and that Bass gave "answers irrespective  of the questions." Bass' testimony does not contradict the panel members'  assessment of his interview performance. Bass stated that he "had the impression  that [the interview] was just some kind of a go-through-the-motion thing."  Although Bass admitted that he did not perform well during the interview, he  claimed that his poor performance was caused by Middleton's interrupting him  while he was trying to answer the questions. Middleton did not recall  interrupting Bass during the interview, but Valle testified that if a candidate  was "headed in the wrong direction" the interviewers would "try and help" the  candidate by "clarify[ing] what it was [they] were looking for."


36
Because the interviewers explained the grounds for their subjective evaluation  with reasonable clarity and specificity, the County met its burden of producing  a legitimate, nondiscriminatory reason for not hiring Bass as a Training  Instructor. After the County articulated this reason, the burden shifted back to  Bass to present sufficient evidence to create a genuine issue of fact that the  County's non-discriminatory reason was pretext for discrimination. In response,  Bass argued that: (1) the County encouraged employees to hire and promote based  on race and established a system for hiring and promotion which created leeway  so that minorities could advance more easily; (2) Chief Moody said that the  County was going to continue to promote on the basis of color; (3) Preston, the  black candidate selected as a Training Instructor, did not meet the minimal  qualifications for the position; (4) the Fire and Rescue Division deviated from  its established procedures and the interview process was otherwise tainted; and  last, but not least, (5) the County had in place affirmative action plans with  the goal of increasing minority representation within the Division.


37
a. Pressure to Hire and Promote Minorities


38
With respect to Bass' first pretext argument, he introduced evidence of county  officials' emphasis on hiring and promoting based upon race. Montes de Oca,  Chief of the Fire and Rescue Division from 1990 though 1997, testified that he  was pressured to hire more minorities and that he had received periodic reports  showing the number of women and blacks in all positions. Mitch Floyd, Chief of  the Division from 1989 until April 1, 1995, testified that managers' success or  failure in meeting the County's affirmative action goals "could adversely affect  their future as managers," and that the County Administrator, County Chairwoman,  and the County Commission regularly communicated this to the Division managers.  From that evidence a jury could reasonably find the County had a policy of  racial discrimination against non-Hispanic whites.


39
Bass also presented evidence that the interview system, the same system that was  used in hiring the Training Instructors, was used to carry out the affirmative  action plans' goals of emphasizing race in hiring decisions, i.e., the policy of  racial discrimination against non-Hispanic whites. Floyd, who developed the  interview system for the Training Instructor and Group Supervisor positions and  who was a member of the Group Supervisor interview panel, testified that  Performance Based interviews were adopted as a subjective evaluation process  that would create "leeway" in promoting minorities because the County "didn't  have the time or vacancies to wait out the gradual improvement of skills."


40
This evidence of pressure in the County to hire minorities over non-minorities,  combined with the existence of an interview system adopted in order to create  leeway to promote minorities, constitutes circumstantial evidence of  discriminatory intent behind the Division's hiring decisions.


41
b. Chief Moody's Statement Concerning Race-Based Promotion


42
As to his second pretext argument, Bass testified that when he confronted Chief  Moody about Henry Preston's lacking the requisite qualifications, Moody told him  that the County would continue to promote on the basis of color. As we have  already said, because Bass did not introduce sufficient evidence establishing  that Moody was a decisionmaker, his statement cannot constitute direct evidence  of discrimination. Nonetheless, this statement does constitute circumstantial  evidence of discrimination because it raises the inference that the Training  Instructor interview panel members improperly based their decisions on race,  rather than performance during the interview or other legitimate criteria.


43
c. Promotion of Less-Qualified Candidate


44
In support of his third pretext argument, Bass presented evidence that he was  the most qualified applicant for the position and that Preston did not even meet  the minimum qualifications for the position. At the time he applied for the  Training Instructor position, Preston's resume reflected that he had no  experience as a Training Instructor and only two years of experience with the  Fire and Rescue Division and had earned no credits toward his teaching  certificate. It should have been obvious on the face of Preston's application  that he could not meet the mandatory criterion of obtaining a Florida teaching  certification within 18 months of being promoted and that he lacked the  requisite two years of Training Instructor experience.


45
Hiring a less qualified person can support an inference of discriminatory  motivation. See Alexander v. Fulton County, 207 F.3d 1303, 1340 (11th Cir. 2000)  ("both the Supreme Court and this court have observed that evidence showing an  employer hired a less qualified applicant over the plaintiff may be probative of  whether the employer's proffered reason for not promoting plaintiff was  pretextual"); Walker v. Mortham, 158 F.3d 1177, 1190 (11th Cir. 1998) ("The fact  that a court may think that the employer misjudged the qualifications of the  applicants does not in itself expose him to Title VII liability, although this  may be probative of whether the employer's reasons are pretexts for  discrimination." (internal marks, emphasis and citation omitted)). Here, the  fact that the Division promoted Preston, an employee who was unqualified under  the Division's criteria, over Bass supports an inference of discrimination. This  inference is further strengthened by Chief Moody's statement that the County  would continue to promote based on race and by other circumstantial evidence of  discrimination.


46
d. Deviation from Standard Procedure


47
In support of his fourth pretext argument, Bass presented evidence indicating  that the Fire and Rescue Division departed from its standard procedure when it  interviewed the applicants for the Training Instructor positions. Tom Preston,  who developed the interview process for the Training Instructor and Group  Supervisor positions, testified that interview scores were not intended to be  determinative, and the interview policy specifically stated that scores were not  to be totaled and that the interview was only one component to be considered.  The policy, which was identified in deposition by Valle, included the following  instructions:


48
NOTE: Do not total scores. This process is intended to develop a profile,  highlighting a candidate's areas of strength and weakness. This process was  designed as one component to be used in conjunction with other criteria to  determine a final selection.


49
The Division violated these written procedures by totaling the scores and  relying exclusively upon the interviews. An employer's violation of its own  normal hiring procedure may be evidence of pretext. See Hill v. Seaboard Coast  Line R.R., 885 F.2d 804, 811 (11th Cir. 1989). We believe that this is  especially true where, as here, an employer disregards all but one of the  factors and qualifications generally taken into consideration and relies solely  on a factor which was designed to create "leeway" for the promotion of people of  a certain race.


50
Furthermore, other facts surrounding the interview process used in selecting the  Training Instructors indicate that the process was suspect. For example, the  interviewers, who were the sole decisionmakers, received no training or  guidelines to help them evaluate which candidates were best qualified for the  Training Instructor positions. The interviewers were supposed to evaluate the  applicants' responses to certain situations to determine which candidates would  make the best Training Instructors, yet the interviewers were never even  informed of what duties a Training Instructor had. Although Middleton testified  that he had at some time received training in the interview process itself, he  said he received no training with respect to the specific qualifications to look  for when interviewing the Training Instructor applicants. Valle, another member  of the Training Instructor interview panel, testified that he knew very little  about firefighter training at the time he served on the panel. Meeks, the final  member of the Training Instructor interview panel, testified that she had no  knowledge of firefighting or training when she served on the panel. Furthermore,  despite the fact that the panel members were called upon to judge the  applicants' qualifications to be Training Instructors, Middleton, who chose the  other two panel members, testified that he "[t]ried to select people who had  little or no involvement with the training function."


51
We recognize that "a defendant may terminate an employee for a good or bad  reason without violating federal law" and "[w]e are not in the business of  adjudging whether employment decisions are prudent or fair." Damon v. Fleming  Supermarkets of Florida, Inc., 196 F.3d 1354, 1361 (11th Cir. 1999). We are,  however, in the business of adjudging whether an employer violated Title VII by  improperly making employment decisions on account of race. In this case, the  selection process employed by the Division, when viewed in light of the other  evidence of the County's race- conscious hiring and promotion efforts,  constituted circumstantial evidence that the Division was acting with race in  mind while selecting Training Instructors.


52
e. The County's Affirmative Action Plans


53
The last category of evidence that the proffered interview reason was pretext is  the County's affirmative action plans, which were in effect at the time that the  Fire and Rescue Division refused Bass a Training Instructor position. As we will  explain in the next section, we think the County's affirmative action plans are  actually direct evidence of discrimination. But if they were not direct  evidence, they would certainly be strong circumstantial evidence of  discrimination.


54
f. Conclusion


55
We conclude that the evidence offered by Bass was more than sufficient to raise  a genuine issue of material fact about whether the County's articulated  nondiscriminatory reason for not hiring him was pretextual. The county  officials' emphasis on promoting employees based upon race, the statement by  Chief Moody concerning race-conscious efforts, the Division's deviation from  procedures, the hiring of an unqualified candidate instead of Bass, and the  existence of formal affirmative action plans provide more than enough evidence  for a reasonable jury to conclude that the County's proffered non-  discriminatory explanation for its actions was pretextual. The district court  erred when it granted summary judgment in favor of the County on Bass' race  discrimination claims under Title VII,  1981 and the Florida Civil Rights Act.4


56
4. Direct Evidence Supporting the Title VII Claim


57
We now turn to the consideration of the County's affirmative action plans as  direct evidence of discrimination supporting Bass' Title VII,  1981 and Florida  Civil Rights Act claims. The affirmative action issues in this case arise in a  somewhat unusual posture. In a typical Title VII case involving an affirmative  action plan, an employer asserts in response to a plaintiff's prima facie  showing of discrimination that its employment decision was made pursuant to an  affirmative action plan and that its compliance with such a plan was a  legitimate, nondiscriminatory reason for its actions. See, e.g., Johnson v.  Transportation Agency, Santa Clara County, Calif., 480 U.S. 616, 626-27, 107 S.  Ct. 1442, 1449 (1987). The question in those circumstances is whether the  employer's affirmative action plan is valid.


58
In this case, the County seeks no cover from its affirmative action plans (and,  in fact, seems to distance itself from them), and it is Bass who relies on the  County's affirmative action plans in support of his claims. Of course, a  defendant who in fact acts pursuant to an affirmative action plan cannot avoid  judicial review of the plan by disavowing reliance upon it, where there is  evidence that the plan played a part in the employment decision.


59
The first step in ascertaining whether the County can be held liable for  discrimination as a result of its affirmative action plans is a determination of  whether there is sufficient evidence that it acted pursuant to those plans. The  mere existence of an affirmative action plan by itself does not constitute  direct evidence of discrimination unless there is also evidence that the  employer acted pursuant to the plan in making employment decisions. See Brown v.  McLean, 159 F.3d 898, 904 (4th Cir. 1998) (holding that affirmative action plan  is only relevant if defendant acted pursuant to plan); Cerrato v. San Francisco  Community College Dist., 26 F.3d 968, 976 (9th Cir. 1994) (same); McQuillen v.  Wisconsin Educ. Ass'n Council, 830 F.2d 659, 666 (7th Cir. 1987) (same).


60
However, the existence of an affirmative action plan, when combined with  evidence that the plan was followed in an employment decision, is sufficient to  constitute direct evidence of discrimination. See McGarry v. Board of County  Comm'rs of Pitkin, 175 F.3d 1193, 1200 (10th Cir. 1999) (holding that county  personnel director's statements that those hired were not better qualified than  white applicant and that those hirings were minority affirmative action hirings,  made against the backdrop of the county's policy statements regarding hiring and  affirmative action, constituted direct evidence of discrimination). Furthermore,  even when a defendant denies having acted pursuant to its affirmative action  plan, if there is evidence that it may have done so, a jury must decide whether  the defendant in fact acted pursuant to its stated plan. See Messer v. Meno, 130  F.3d 130, 139 (5th Cir. 1997) (finding that jury could conclude that defendant  acted pursuant to affirmative action plan in light of circumstantial evidence  even though defendant denied having taken plan into account). When a jury finds  that a government employer acted pursuant to an affirmative action plan, then  the employer should be held liable for discrimination unless the plan satisfies  the demanding scrutiny required by Title VII and the Equal Protection Clause.  This is because, regardless of good intentions, a government employer commits  unlawful discrimination when it takes race into account in an employment  decision and acts pursuant to an invalid affirmative action plan.5


61
a. Meaning of "Direct Evidence" in Context of Discrimination Claim


62
For the reasons that follow, we hold that where there is an affirmative action  plan in effect that relates to the employer's actions which are the subject of a  discrimination claim, the affirmative action plan constitutes direct evidence of  discrimination if there is sufficient circumstantial evidence to permit a jury  reasonably to conclude that the employer was acting pursuant to its plan in  taking the employment action in question.


63
Because we believe that the phrase has been a source of confusion, we begin by  discussing the meaning of "direct evidence" in the context of a Title VII race  discrimination claim. First, we note that the phrase "direct evidence," when  used in the context of discrimination claims, does not refer to whether evidence  is direct or circumstantial in the ordinary evidentiary sense in which we  normally think of those terms. Instead, "direct evidence" refers to a type of  evidence which, if true, would require no inferential leap in order for a court  to find discrimination. We do not believe that the status of evidence as  "direct" in this context, however, changes simply because a defendant contests  the validity of the evidence, thereby requiring the plaintiff to offer proof  related to the disputed evidence through other means. Therefore, an affirmative  action plan may constitute direct evidence, even when a defendant denies having  acted pursuant to its stated plan.


64
This view of direct evidence is supported by this Court's case law addressing  other types of direct evidence of discrimination. We have held that "[w]here the  non-movant presents direct evidence that, if believed by the jury, would be  sufficient to win at trial, summary judgment is not appropriate even where the  movant presents conflicting evidence." Mize v. Jefferson City Bd. of Educ., 93  F.3d 739, 742 (11th Cir. 1996) (emphasis added). Furthermore, "[w]e have defined  direct evidence as `evidence, which if believed, proves the existence of fact in  issue without inference or presumption.'" Merritt v. Dillard Paper Co., 120 F.3d  1181, 1189 (11th Cir. 1997) (quoting Rollins v. TechSouth, Inc., 833 F.2d 1525,  1528 n.6 (11th Cir. 1987)) (emphasis added). Therefore, "direct evidence" of  discrimination may be disputed, and it may well be that a plaintiff will have to  establish the "direct evidence" by introducing circumstantial evidence. For  example, in Merritt, we considered whether an alleged statement by an employer  constituted direct evidence in support of the plaintiff's retaliation claim.  Merritt, 120 F.3d at 1189-91. In that case, the employer denied that a  decisionmaker had made a statement which, if true, clearly showed a retaliatory  motive behind the termination of the plaintiff's employment. Id. Nonetheless, we  concluded that because the plaintiff could prove - whether by circumstantial  evidence or any other means - that the decisionmaker did make the statement,  there was direct evidence of retaliation precluding summary judgment. Id. Given  this approach, we hold, for the following reasons, that Bass has put forth  direct evidence of discrimination in the form of the County's affirmative action  plans even though there is conflicting evidence concerning whether the Division  acted pursuant to those plans.


65
b. The County's Affirmative Action Plans


66
We begin with the facts concerning the County's affirmative action plans. All  parties agree that the County had affirmative action plans in place at the time  of the Fire and Rescue Division's reorganization, and that those plans were  applicable to the Division. Bass showed that in November 1990, the Board of  County Commissioners adopted a five-year affirmative action plan. The plan  stated that the underutilization of blacks and Hispanics at the Division existed  "division wide." It set county-wide goals for the hiring of minorities and  instructed division directors and department managers to establish annual  numerical hiring and promotion objectives to alleviate the underutilization of  women and minorities.


67
Bass also presented evidence that in July 1993, the County adopted another plan,  the 1993 Diversification Plan, "to ensure that Orange County's workplace is  devoid of discrimination and is generally reflective of the County's diverse  population." The 1993 Diversification Plan required county departments and  divisions to suspend the hiring process when no qualified minority or female  applicant was available and "provide written justification to the  EEO/Professional Standards Department stating job related reasons why diversity  cannot be obtained via the particular hiring process." The 1993 Diversification  Plan also set percentage hiring goals in positions that were found to have few  minorities or women. That 1993 plan was in effect during the time Bass  interviewed for the Training Instructor position in October 1995, and it covered  hiring at the Fire and Rescue Division. In its response to Bass' EEOC charge,  the County acknowledged the existence of an affirmative action plan covering the  Division and stated that one of the paramount objectives of the plan was to  "increase the percentage of women and minorities in job categories where they  have been traditionally underrepresented."


68
Although the County clearly had affirmative action plans in place during the  1995 reorganization, it argues, based on testimony from the interview panel  members, that the decision not to offer the Training Instructor position to Bass  was unrelated to its affirmative action plans. To support this position, the  County points to testimony from the panel members indicating that the Training  Instructors were selected solely on the basis of their interview scores and that  no other factors, such as race, were taken into consideration. Valle  specifically testified that there was no discussion of race at any time.  Furthermore, the County notes that the three Training Instructors selected  represented the top three interview scores of the applicants who were still in  consideration.


69
Although the parties dispute whether the Fire and Rescue Division was acting  pursuant to the County's affirmative action plans, we must bear in mind that  this case is before us at the summary judgment stage. This means the County is  entitled to judgment at this time only if it shows "that there is no genuine  issue as to any material fact." Fed. R. Civ. P. 56(c). Moreover, Bass, as the  non-movant, is entitled to have all reasonable inferences from the evidence in  the record drawn in his favor. Ryder Int'l Corp. v. First American Nat'l Bank,  943 F.2d 1521, 1523 (11th Cir. 1991).


70
There is substantial circumstantial evidence in the record upon which a jury  reasonably could conclude that the Division acted pursuant to the County's  affirmative action plans. We have outlined above various types of circumstantial  evidence which, independent of the County's affirmative action plans, permit  Bass' Title VII claim to go to a jury. That same evidence would permit a  reasonable jury to conclude that, despite its denials, the Division was acting  pursuant to the County's affirmative action plans when it decided to deny Bass a  Training Instructor position during the 1995 reorganization. While the mere  existence of an affirmative action plan does not constitute direct evidence of  discrimination, the existence of a plan combined with other circumstances of the  type present in this case make available to a jury the reasonable inference that  the employer was acting pursuant to the plan despite statements to the contrary  from the decisionmakers involved. Therefore, given the admitted fact that the  County had affirmative action plans which were in effect at the time of the  actions that are the subject of this lawsuit, and given the evidence (all of  which is circumstantial and some of which is disputed) that the Division acted  pursuant to those affirmative action plans, there is direct evidence of  discrimination.


71
c. The Validity of the County's Affirmative Action Plans


72
Ordinarily, if a defendant were found to have acted pursuant to an affirmative  action plan, the next question would be whether the plan was valid under Title  VII. The validity of the plan would then be determined under the following test:


73
We must first determine whether the [government employer's] consideration of  the race of promotional candidates was justified by a manifest racial  imbalance that reflected under-representation of [the affirmative action  plan's beneficiaries] in traditionally segregated job categories. . . . If  such a justification was present when the plan was developed, we must then  determine whether the plan itself provides a proper remedy for that imbalance.  A remedy is proper if the plan does not unnecessarily trammel the rights of  non-black employees or create an absolute bar to their advancement.


74
In re Birmingham Reverse Discrimination Employment Litig., 20 F.3d 1525, 1537  (11th Cir. 1994) (citing Johnson, 480 U.S. at 632, 637, 107 S. Ct. at 1452,  1455).


75
As we have noted above, however, the County has consistently denied that the  Fire and Rescue Division acted pursuant to its affirmative action plans with  respect to Bass. The jury may ultimately choose to believe that this is true. In  the event that the jury disbelieves the County's denials, however, the County is  not entitled to retrench and argue that its affirmative action plans are valid  and constitute a defense to the race discrimination claims. The County has put  forth no evidence suggesting that its affirmative action plans could satisfy the  requirements of Title VII, nor has it asked for an opportunity to do so. At no  time has the County argued, even in the alternative, that, if Bass is right  about the Division's actions being a product of the County's affirmative action  plans, the plans were nevertheless valid. Having chosen its strategic path, the  County should not be allowed to disrupt the orderly course of litigation by  belatedly requesting a hearing on or judicial determination about the validity  of its affirmative action plans if the factual premise of the County's strategy  is rejected by the jury. Therefore, the district court should instruct the jury  that if it finds that the Division acted pursuant to the County's affirmative  action plans in failing to hire Bass for one of the Training Instructor  positions, the County is liable under Title VII for discrimination.

5. Bass' Equal Protection Claim

76
Next, we consider whether Bass'  1983 claim alleging an equal protection  violation should be permitted to go to a jury. The Supreme Court has held that  "all racial classifications, imposed by whatever federal, state, or local  government actor, must be analyzed by a reviewing court under strict scrutiny."  Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 227, 115 S. Ct. 2097, 2113  (1995); see also City of Richmond v. J.A. Croson Co., 488 U.S. 469, 493-94, 109  S. Ct. 706, 721-22 (1989). Strict scrutiny review requires the racial  classification to serve a compelling governmental interest and be narrowly  tailored to achieve that interest. See Adarand, 515 U.S. at 227, 115 S. Ct. at  2113. "[A] free people whose institutions are founded upon the doctrine of  equality should tolerate no retreat from the principle that government may treat  people differently because of their race only for the most compelling reasons."  Id. (citation and internal marks omitted).


77
For the same reasons that the County should be held liable under Title VII if a  jury finds that the Division acted pursuant to the County's affirmative action  plans, we hold that it must also be held liable under  1983, upon such a  finding, for violating Bass' equal protection rights. As we have explained, Bass  put forth sufficient evidence for a reasonable jury to find that the Division  acted pursuant to the County's affirmative action plans in failing to offer him  a Training Instructor position. Because the County has put forth no evidence  showing that its affirmative action plans satisfy strict scrutiny and has  disavowed any reliance on those plans, it is fair to assume for purposes of this  action that the plans do not satisfy the requirements of the Equal Protection  Clause. Actions pursuant to an affirmative action plan which does not satisfy  strict scrutiny constitute unlawful and unconstitutional discrimination. See,  e.g., Adarand , 515 U.S. at 227, 115 S. Ct. at 2113. Therefore, the district  court should instruct the jury to hold the County liable under  1983 if it  finds that the Division acted pursuant to the County's affirmative action plans  in failing to offer Bass a Training Instructor position.

B. RETALIATION CLAIMS

78
In addition to prohibiting employers from discriminating on the basis of race,  Title VII makes it unlawful:


79
for an employer to discriminate against any of his employees or applicants for  employment, . . . because he has opposed any practice made an unlawful  employment practice by this subchapter [of Title VII], or because he has made  a charge, testified, assisted, or participated in any manner in an  investigation, proceeding, or hearing under this subchapter [of Title VII].


80
42 U.S.C.  2000e-3(a). In order to establish a prima facie case of retaliation,  the plaintiff must show: (1) he engaged in protected activity; (2) he suffered  an adverse employment action; and (3) there was a causal link between his  protected activity and the adverse employment action. See Gupta v. Florida Bd.  of Regents, 212 F.3d 571, 587 (11th Cir. 2000); Farley v. Nationwide Mut. Ins.,  197 F.3d 1322, 1336 (11th Cir. 1999); Little v. United Technologies, 103 F.3d  956, 959 (11th Cir. 1997).


81
The district court assumed that Bass had established a prima facie case of  retaliation, although it stated that Bass had "difficulty satisfying the third  prong of the prima facie test," the causal link. The court then held that the  County had articulated legitimate non-retaliatory reasons for its action which  Bass failed to rebut, and as a result the County was entitled to summary  judgment on the retaliation claims. Bass argues that he established a prima  facie case and the district court erred in holding that he had failed to present  sufficient evidence to create a jury issue about the County's proffered reason.


82
We will first address Bass' prima facie case. Bass contends that he engaged in a  protected activity by filing a union grievance in October 1995 in which he  complained of racial discrimination in the hiring of the Training Instructors  and by filing a charge of discrimination with the EEOC in December 1995. We need  not decide whether the filing of the union grievance was a protected activity  for anti-retaliation purposes, because the filing of the EEOC complaint clearly  was, and the bulk of the allegedly retaliatory actions occurred after the filing  of the EEOC complaint. See Berman v. Orkin Exterminating Co., 160 F.3d 697, 702  (11th Cir. 1998) (holding that filing of EEOC complaint is protected activity). Bass thus satisfied the first prong of the prima facie case of retaliation.


83
With respect to the second prong, Bass alleges that he suffered numerous adverse  employment actions. Bass presented evidence that the following actions were  taken against him after he filed his complaints with the EEOC: (1) he had no  routine work assignments; (2) he was forced to perform custodial and clerical  duties, and usually was supervised by less senior personnel; (3) he was  continuously denied the opportunity to earn overtime pay, on-call pay,  riding-out-of classification pay, and adjunct teaching pay, which were available  to other training instructors; (4) he was transferred out of the Training Bureau  in January 1997 and was not informed of his new position until April 1997; and  in April 1997, he was told to report to work in a non-budgeted position that was  not covered by the union contract; (5) he was ordered to take tests to retain  his paramedic pay while other Training Instructors were not required to do so;  (6) Chief Smith and Middleton ordered him not to record in his work logs the  custodial and clerical work he performed; and (7) Bass' training programs,  database files for documenting training, and graphic/multimedia material he had  developed over a five-year period were destroyed


84
"An adverse employment action is an ultimate employment decision, such as  discharge or failure to hire, or other conduct that alters the employee's  compensation, terms, conditions, or privileges of employment, deprives him or  her of employment opportunities, or adversely affects his or her status as an  employee." Gupta, 212 F.3d at 587 (citation and marks omitted). "Conduct that  falls short of an ultimate employment decision must meet `some threshold level  of substantiality . . . to be cognizable under the anti-retaliation clause'" of  Title VII. Id. (quoting Wideman v. Wal-Mart Stores, Inc., 141 F.3d 1453, 1456  (11th Cir. 1998)). While "not everything that makes an employee unhappy is an  actionable adverse action," Smart v. Ball State Univ., 89 F.3d 437, 441 (7th  Cir. 1996), conduct that alters an employee's compensation, terms, conditions,  or privileges of employment does constitute an adverse action under Title VII.  See Graham v. State Farm Mut. Ins. Co., 193 F.3d 1274, 1283 (11th Cir. 1999);  Robinson v. City of Pittsburgh, 120 F.3d 1286, 1300 (3d Cir. 1997). The question  of whether an employee has suffered a materially adverse employment action will  normally depend on the facts of each individual case. See Gupta, 212 F.3d at  587.


85
The last two listed actions of which Bass complains - the order not to record  custodial work in his work log and the destruction of various materials - are  not adverse employment actions. Those actions were not objectively "serious and  tangible enough" to alter Bass' "compensation, terms, conditions, or privileges  of employment, deprive[] . . . him of employment opportunities or adversely  affect . . . his status as an employee." Robinson, 120 F.3d at 1300 (internal  marks omitted). We do not see how being told not to record certain tasks on a  work log could constitute a serious alteration of the terms of Bass' employment.  Also, the Division's disposal of training programs, database files for  documenting training, and graphic/multimedia material prepared by Bass in no way  punished or affected Bass' employment status.


86
Having explained why the last two of the seven actions about which Bass  complains were not adverse employment actions, we turn now to the remaining  five. It is undisputed that Bass was not given the same duties as the other  Training Instructors. Bass was given no routine work assignments and was forced  to perform custodial and clerical duties under the supervision of less senior  personnel. The Division also denied him the opportunity to earn overtime pay,  on-call pay, riding-out-of classification pay, and adjunct teaching pay, which  were available to other Training Instructors. Prior to filing his EEOC complaint  alleging racial discrimination, Bass had been permitted to teach adjunct courses  and receive pay from agencies other than the Division. After filing that  complaint, he was not allowed to do so. In addition, Bass was ordered to take  tests to maintain his paramedic pay while none of the other Training Instructors  were required to do so.


87
We conclude that the Division's actions which deprived Bass of compensation  which he otherwise would have earned clearly constitute adverse employment  actions for purposes of Title VII. See McCabe v. Sharrett, 12 F.3d 1558, 1564  (11th Cir. 1994) (holding that employee suffered adverse job action where she  had fewer responsibilities, was made to perform more menial tasks, and had  lesser opportunity for salary increases in her new position). While the other  actions might not have individually risen to the level of adverse employment  action under Title VII, when those actions are considered collectively, the  total weight of them does constitute an adverse employment action. See Wideman  v. Wal-Mart Stores, Inc., 141 F.3d 1453, 1456 (11th Cir. 1998) ("It is enough to  conclude, as we do, that the actions about which Wideman complains considered  collectively are sufficient to constitute prohibited discrimination. We need not  and do not decide whether anything less than the totality of the alleged  reprisals would be sufficient.").


88
That brings us to the question of whether there is enough evidence to create a  genuine issue of material fact as to the causal connection between Bass'  participation in a protected activity and the adverse employment actions. "To  establish a causal connection, a plaintiff must show that the decisionmakers  were aware of the protected conduct, and that the protected activity and the  adverse action were not wholly unrelated." Gupta, 212 F.3d at 590 (citation and  internal marks omitted); see also Raney v. Vinson Guard Service, Inc., 120 F.3d  1192, 1197 (11th Cir. 1997) ("a plaintiff must, at a minimum, generally  establish that the defendant was actually aware of the protected expression at  the time the defendant took the adverse employment action"). It is not enough  for the plaintiff to show that someone in the organization knew of the protected  expression; instead, the plaintiff must show that the person taking the adverse  action was aware of the protected expression. See Raney, 120 F.3d at 1196. This  awareness, however, may be established by circumstantial evidence. See Goldsmith  v. City of Atmore, 996 F.2d 1155, 1163 (11th Cir. 1993). Close temporal  proximity between the protected activity and the adverse action may be  sufficient to show that the two were not wholly unrelated. See Gupta, 212 F.3d  at 590.


89
Bass filed his EEOC charge on December 19, 1995. Soon after Bass filed his EEOC  complaint, he began to suffer adverse employment actions. The close temporal  proximity between filing of the EEOC complaint and the adverse actions is  sufficient in this case to satisfy the third prong of the prima facie case of  retaliation. See generally Gupta, 212 F.3d at 590. Thus, Bass established a  prima facie case of discrimination.


90
The burden then shifts to the County to set forth a legitimate,  nondiscriminatory reason for its actions. The Fire and Rescue Division's only  reason for not assigning Bass Training Instructor duties was that there was no  vacant district to which to assign him. The County contends that the head of the  Training Bureau, Chief Willard Smith, decided to keep three districts, instead  of creating a fourth. It also maintains that Smith decided that only one  Training Instructor should serve each district.


91
Bass argues that the County's articulated reason is insufficient because it  addresses only the failure to assign Bass Training Instructor duties and not the  other alleged retaliatory actions such as being placed in a non-union job and  not being allowed overtime pay. Bass further argues that he has shown that the  County's one-instructor-per-district defense is pretext because the Fire and  Rescue Division failed to place Bass in the Training Instructor position that  became vacant in the spring of 1998 and was still vacant as of November 1998.  Middleton confirmed the existence of the vacancy.


92
We agree that the County failed to negate the existence of a genuine issue of  material fact concerning a causal connection between all of the adverse actions  and Bass' filing of the EEOC complaint. The County only addressed one part of  the retaliation: the failure to assign Training Instructor duties to Bass. While  the "no vacant district" argument may explain his lack of Training Instructor  duties and thus the imposition of clerical duties, it does not explain other  adverse employment actions such as Bass' transfer to a non-union job, his being  denied the opportunity to teach outside courses, and the testing requirement  placed on Bass and not others. The County does not attempt to explain those  other actions, nor does it explain why Bass was not assigned to the Training  Instructor position that became available in the spring of 1998. The district  court thus erred in granting the County's motion for summary judgment.6

IV. CONCLUSION

93
We hold that the district court erred in granting summary judgment to the County  on Bass' Title VII,  1981, and Florida Civil Rights Act race discrimination and  retaliation claims, and on his  1983 equal protection claim. Accordingly, we  REVERSE the district court's grant of summary judgment to the County and REMAND  for further proceedings in accordance with this opinion.


94
REVERSED and REMANDED.



NOTES:


1
 The record is less clear with respect to Middleton's experience and credentials.  The record seems to indicate that Middleton was not a certified firefighter in  the State of Florida. Furthermore, although the record shows that Middleton had  supervisory responsibility over the Division's Training Instructors, nothing in  the record indicates that Middleton had any personal experience as a Training  Instructor. Given the procedural posture, of course, we are required to view the  facts in the light most favorable to the non-movant, Bass. Viewing the evidence  that way, Middleton was not a certified firefighter and had no experience as a  Training Instructor.


2
 The interview scores were as follows:
Name              Previously     Supervisor   Score    Selected  Race 
Gina McCollum     Yes            16             X        W 
Dan Kucik         No             15                      W
Donna Reed        Yes            13             X        W
Henry Preston     No             13             X        B
David Cohen       No             12                      W
Karen Barber      No             12                      W
Henry Butts       No             11                      W
John Russell      Yes            10                      B
Michael Bass      Yes             8                      W
Victoria Quick    No              7                      W
Stephen Manning   No              5                      W
Thomas Wheeler    No              4                      W
Terry Boston      No              4                      W
The candidate with the second-highest score, Dan Kucik, was selected for (and  accepted) the higher-ranking position of Group Supervisor. The Group Supervisors  were chosen through a separate selection process which involved different PBI  interviews. Therefore, Kucik's performance during his Training Instructor  interview does not account for his selection as a Group Supervisor. John Russell  (black male), who ranked eighth in the Training Instructor interview was also  selected as a Group Supervisor. Bass applied for a Group Supervisor position,  but was not selected.


3
 On appeal, Bass does not challenge the district court's rulings on his Title VI  or veterans' preference claims, but argues that the district court erred in  granting summary judgment on his race discrimination and retaliation claims.


4
 Although Bass has presented no separate arguments in support of his claims under  the Florida Civil Rights Act, we have recognized that "decisions construing  Title VII are applicable when considering claims under the Florida Civil Rights  Act. . . . " Harper v. Blockbuster Entertainment Corp., 139 F.3d 1385, 1387  (11th Cir. 1998). Likewise, "[t]he elements of a claim of race discrimination  under 42 U.S.C.  1981 are also the same as a Title VII disparate treatment  claim in the employment context." Rice-Lamar v. City of Fort Lauderdale, 232  F.3d 836, 843 n.11 (11th Cir. 2000). Therefore, for the same reasons that we  reverse the grant of summary judgement as to Bass' Title VII race discrimination  claim, we also reverse as to his race discrimination claims brought under the  Florida Civil Rights Act and  1981.


5
 In another case recently before this Court, a plaintiff in a race discrimination  lawsuit sought summary judgment as to the employer's liability based on its  undisputed compliance with its affirmative action plan. See Thigpen v. Bibb  County, Sheriff's Dep't, 223 F.3d 1231, 1244 (11th Cir. 2000). Although we did  not rule out that such a finding of liability might be appropriate in some  cases, we noted that an affirmative action plan "does not necessarily offend the  equal protection clause," and remanded that case for a determination of whether  the affirmative action plan passed muster under strict scrutiny analysis. Id.  Our analysis in Thigpen leaves open the possibility, however, that summary  judgment as to liability for discrimination might be appropriate where there is  no dispute over whether a defendant was acting pursuant to an affirmative action  plan, if a district court determines that the affirmative action plan is invalid  under Title VII and the Equal Protection Clause.


6
 Although Bass presented no separate arguments in support of his claims under the  Florida Civil Rights Act, for the same reasons that we reverse the grant of  summary judgement as to Bass' retaliation claim under Title VII, we also reverse  as to his parallel claim under the Florida Civil Rights Act. See supra n.4.
With respect to Bass'  1981 retaliation claim, the situation is less clear. We  have previously noted that whether the elements of Title VII and  1981  retaliation claims are the same is an "open question" in this Circuit. See  Olmsted v. Taco Bell Corp., 141 F.3d 1457, 1463 n.4 (11th Cir. 1998). However,  the parties have not raised or argued that issue before us, so we will not  attempt to decide it now. If the issue is raised and preserved on remand and  survives the jury trial, it can be addressed in any subsequent appeal.